Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161051                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DOREEN ROTT,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161051
                                                                    COA: 347609
                                                                    Oakland CC: 2015-148771-NO
  ARTHUR ROTT,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 21, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Court of Appeals erred in its application of the law of
  the case doctrine; (2) the proper interpretation of the “for the purpose of” language in the
  recreational land use act (“RUA”), MCL 324.73301(1); and (3) whether zip lining falls
  within the purview of the RUA. In addition to the brief, the appellant shall electronically
  file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief.
  The appellee shall also electronically file an appendix, or in the alternative, stipulate to
  the use of the appendix filed by the appellant. A reply, if any, must be filed by the
  appellant within 14 days of being served with the appellee’s brief. The parties should not
  submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2020
           p1103
                                                                               Clerk